Title: March 2. Monday.
From: Adams, John
To: 


       A fine Wind still and a pleasant Morning. The Colour of the Water which is green, not blue as it has been for many Days past, the Appearance of large Flocks of Gulls, and various other Birds, convinced the knowing ones, to say that We were not far from the Grand Bank of N. Foundland. The Captain however thinks it 35 Leagues to the N. West of Us.—Our Mast was Yesterday repaired with two large Fishes, as they call em, i.e. large oaken Planks cutt for the Purpose and put on. It seems now as firm as ever.—The Sailors are very superstitious. They say the Ship has been so unfortunate that they really believe there is some Woman on board.—Women are the unluckyest Creatures in the World at Sea &c.
       This Evening the Wind is very fresh, and the Ship sails at a great Rate. We are out of the Reach I hope of the Gulph Stream and of British Cruizers, two Evils, which I have a great Aversion to.
      